Citation Nr: 0029586	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of burns.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served in the Army National Guard of North 
Carolina from December 1975 to December 1981, with there 
being active duty for training from July 9, 1976, to December 
9, 1976, from May 14 to 28, 1977, from May 13 to 27, 1978, 
from May 12 to 26, 1979, from May 10 to 24, 1980, and from 
May 9 to 23, 1981.  Periods of inactive duty training remain 
unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying 
entitlement of the appellant to service connection for 
residuals of burns on the basis that such claim was not well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  


REMAND

In his application for VA compensation filed in September 
1998, the appellant sought a grant of service connection for 
residuals of burns and he therein stated that such burns 
occurred in June 1980 when on duty in the Army National 
Guard.  The medical evidence presented indicates that the 
appellant sustained burns over much of his body when his 
trailer caught on fire late in the evening of June 12, 1981, 
with his admission to a hospital facility occurring on June 
13, 1981, for treatment of his burns.  Following the RO's 
denial of his claim as not well grounded, based in part on 
the fact that the National Personnel Records Center (NPRC) 
had provided data indicating that the appellant was not on 
active duty or active duty for training in June 1981, it has 
been consistently maintained by the appellant that in fact he 
was on "duty" in the Army National Guard on that day in 
which the fire occurred.  To date, however, no information 
has ever been obtained by the RO setting forth whether the 
appellant was on inactive duty training at the time of the 
aforementioned fire.  

The United States Court of Appeals for Veterans Claims has 
consistently held that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Moreover, service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (subsection (a) thereof allows VA to accept evidence 
submitted by a claimant without service department 
verification only if that evidence is itself a document 
issued by the service department and VA is satisfied as to 
its authenticity and accuracy; when the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of subsection (a), VA under 
subsection(c) shall request verification of service from the 
service department.)  Further action for verification of the 
dates of periods of the appellant's service is thus in order, 
prior to entry of a final appellate determination in this 
matter.  

It is also evident that in his notice of disagreement, the 
appellant indicated that, upon request, he would furnish the 
names of officers and soldiers who could provide verifying 
information as to the incident and its time.  In the body of 
the statement of the case prepared in May 1999, the RO 
advised the appellant to submit those names so that 
statements could be obtained from those individuals.  Also, 
he was instructed to obtain and present any and all records 
pertaining to the hospital care he received at the Norfolk 
General Hospital for treatment of his burns in question.  
While no further evidence was thereafter presented, the 
appellant is again informed of his right to submit any 
additional evidence or argument in support of the instant 
claim for VA compensation.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for completion of the following actions:

The RO through contact with the NPRC and, 
specifically, the Army National Guard of 
North Carolina (ANG-NC), should obtain 
verification of all dates of active duty, 
active duty for training, and inactive 
duty training served by the appellant 
while a member of the ANG-NC.  Such 
should specifically include a written 
determination from ANG-NC personnel as to 
the appellant's duty status on June 12 
and 13, 1981; the hours of the day or 
days such duty status remained in effect; 
copies of the orders leading to his duty 
status on those days; and any and all 
records compiled during the course of any 
line-of-duty investigation undertaken by 
the ANG-NC regarding the appellant's burn 
injuries of June 12 and 13, 1981.  It is 
also asked that the RO obtain from the 
ANG-NC, written confirmation as to 
whether the appellant's duty status, if 
any, ceased to exist upon his return to 
his residence on the evening of June 12, 
1981.  Additionally, a complete set of 
service medical records, including 
reports of entrance, periodic, and exit 
medical evaluations, as well as any and 
all service personnel records of the 
appellant, must be obtained.  Once 
received, the foregoing data are to be 
associated with the appellant's claims 
folder.

Following the completion of the requested actions, the RO 
should readjudicate the appellant's claim of entitlement to 
service connection for residuals of burns, based on all the 
evidence of record and all governing legal authority.  If the 
benefit sought on appeal continues to be denied, the 
appellant should be furnished with a supplemental statement 
of the case.  The appellant must then be afforded an 
opportunity to respond thereto, following which the case is 
to be returned to the Board for further review.

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 4 -


